Citation Nr: 1428685	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-22 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the head and neck (left tonsillary area), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to February 1972, and had service in the Republic of Vietnam from December 5, 1969, to October 5, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. It appears that the RO in Fargo, North Dakota issued the March 2009 rating decision to the Veteran and processed his claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records associated with the claims file are dated in January 2009. On remand, the Veteran's updated VA treatment records should be obtained and associated with the claims file. 

The Veteran asserts that his squamous cell carcinoma of the head and neck is located in close proximity to the larynx and trachea, and as cancers of the larynx and trachea are presumed the result of in-service herbicide exposure, his squamous cell carcinoma of the head and neck warrants service connection. 

In the alternative, he asserts that his squamous cell carcinoma of the head and neck is related to his in-service "cancers," his cysts and boils on his back and lower left jaw, treated with lancing and removal. While his service treatment records are silent for such treatment, his February 1972 service separation examination indicates that he presented with a round scar on his back. On remand, the Veteran should be afforded a VA examination to determine the etiology of his squamous cell carcinoma of the head and neck. 


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Fargo, North Dakota, dated from January 2009 to the present. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his squamous cell carcinoma of the head and neck. 

(a) The examiner should specifically state if the Veteran has a respiratory cancer, defined by VA as cancer of the lung, bronchus, larynx, or trachea. 38 C.F.R. § 3.309(e) (2013).

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's squamous cell carcinoma of the head and neck was incurred in service, or is otherwise related to service, specifically considering his conceded exposure to herbicides from December 5, 1969, to October 5, 1970, and his reported in-service "cancers," his cysts and boils on his back and lower left jaw, treated with lancing and removal.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this Remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).


(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



